Citation Nr: 0710929	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of prostate cancer.

2.	Entitlement to service connection for residuals of prostate 
cancer.

3.	Entitlement to service connection for bilateral hearing 
loss.

4.	Entitlement to service connection for tinnitus.

5.	Entitlement to service connection for coronary artery 
disease, status-post angioplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1955 to 
August 1959, and later in the Army Reserves from 1980 to 1994 
- including from October 1990 to April 1991 when his Army 
Reserve unit was recalled to active duty in support of 
Operation Desert Storm/Desert Shield.  He served in the 
Persian Gulf from November 1990 to March 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which, in relevant part, denied the veteran's 
claims for service connection for residuals of prostate 
cancer, coronary artery disease, bilateral hearing loss and 
tinnitus.

Other records, however, show the veteran's claim for 
residuals of prostate cancer was initially considered and 
denied in February 1998.  He was properly notified of that 
determination the following month and did not initiate an 
appeal of that decision by filing a timely notice of 
disagreement (NOD) -- so that earlier decision became final 
and binding on him based on the evidence then of record.  
See 38 C.F.R. §§ 3.104, 20.200.  Hence, he must first present 
new and material evidence to reopen this claim before it can 
be readjudicated on the merits.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, 
this issue involves his petition to reopen this claim.

In May 2004, the veteran and a friend provided testimony in 
support of the claims during a hearing at the RO before a 
local decision review officer (DRO).

For the reasons that will be discussed, the Board is 
reopening the claim for service connection for residuals of 
prostate cancer.  Unfortunately, though, the underlying claim 
on the merits, as well as the remaining issues on appeal, 
requires further development before they may be decided.  So 
these claims are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.	In a February 1998 rating decision, the RO denied the 
veteran's original claim for service connection for residuals 
of prostate cancer.  Following notification of that decision 
one month later, he did not appeal it.  

2.	Since then, however, additional evidence has been obtained 
that is so significant it must be considered in order to 
fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.	The RO's February 1998 decision denying the claim for 
service connection     for residuals of prostate cancer is 
final.  38 U.S.C.A. § 7105(c) (West 2002);             38 
C.F.R. §§ 3.104, 20.201 (2006).

2.	But there is new and material evidence since that decision 
-- thus, this claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Here, since, as will be explained, new and material evidence 
has been submitted, the Board is reopening the veteran's 
claim for residuals of prostate cancer and remanding it for 
further development prior to readjudicating it on the merits.  
So there is no need to determine - at least at this point in 
the proceedings, whether there has been compliance with the 
VCAA's duty to notify and assist provisions.  Rather, this 
determination will be deferred pending completion of the 
further development of this claim on remand.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Furthermore, the Board need not discuss just yet the 
ramifications of the decision of the U. S. Court of Appeals 
for Veterans Claims (Court) in the appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In this relatively 
recent precedent case, the Court addressed the applicability 
of the VCAA to situations, as here, where the veteran has 
filed a petition to reopen a previously denied claim for 
service connection and the petition to reopen is granted, and 
the underlying claim for service connection on the merits is 
being remanded for additional development.  See, too, Kent v. 
Nicholson, 20 Vet App 1 (2006) (where the Court also 
discussed the requirements of VCAA notice in the context of a 
petition to reopen a previously denied claim).

According to the Dingess/Hartman holding, VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
And as previously defined by the courts, those five elements 
are:  (1) veteran's status; (2) existence of a disability; 
(3) connection between military service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for 
"service connection" (or even, as here, a petition to 
reopen a previously denied and unappealed claim for service 
connection), VA must review the information and evidence 
presented with the claim and provide the veteran notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  The Dingess/Hartman holding 
went on to indicate this includes notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

At this stage in the development of the veteran's claim, it 
warrants mentioning only that through its correspondence 
dated in March 2006 the RO has informed him of the recent 
holding in the Dingess/Hartman decision, and thus it may 
reasonably be concluded that he has received detailed notice 
concerning both the downstream disability rating and 
effective date elements of his claim.

Petition to Reopen

Service connection may be granted for current disability 
resulting from a disease or an injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

In the prior February 1998 rating decision at issue, the RO 
denied the veteran's original claim for service connection 
for residuals of prostate cancer for lack of evidence showing 
this claimed condition existed, and even if it did because 
there also was no evidence suggesting it was possibly related 
to his military service.  It was then also observed that a 
development letter had recently been sent to          the 
veteran requesting evidence of treatment for prostate cancer 
from the date of separation from service to the present, but 
to which no reply had been received.    So the basis of that 
denial would appear to constitute both lack of evidence of a 
current disability and of the likelihood of a medical 
relationship between any such condition (if the diagnosis 
were confirmed) and service.

The RO notified the veteran of the above decision through 
correspondence  provided to him the following month.  And he 
did not file a notice of disagreement (NOD) with that 
determination, the preliminary step required to commence an 
appeal of it.  So the February 1978 rating decision became 
final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.201.  This, in turn, means there must be new and material 
evidence since that decision to reopen his claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108 (West 2002), 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's February 1978 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to 
reach the underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156 (2006), in particular, 
resulting from            the VCAA, only apply to 
applications to reopen that were received on or after 
August 29, 2001.  Here, the veteran's petition to reopen his 
claim was filed           by means of a February 2001 VA Form 
21-526 (formal application for compensation or pension), 
claiming entitlement to service connection for  impotence and 
incontinence (as residual effects of prostate cancer) and 
construed  as also a petition to reopen his claim for 
prostate cancer.  So the RO received his petition to reopen 
prior to the above-referenced cutoff date.  Thus, the 
previous version of 38 C.F.R. §3.156(a) (2001) applies to his 
current appeal.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously 
submitted that bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative or redundant, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In the Hodge decision, the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince VA to grant 
a claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

There have been several additional items of evidence added to 
the veteran's    claims file since the previously noted 
adverse February 1978 rating decision, which pertain to the 
claim under consideration.  This has consisted of extensive 
records of his outpatient treatment at various VA medical 
facilities from the initial months following his discharge 
from service up to the present; the report of a January 2002 
VA general medical examination; a December 2000 letter from 
the Department of Defense (DOD) concerning its response to 
his allegations of hazardous chemical exposure in service; 
copies of records from his military personnel file for his 
period of service from October 1990 to April 1991; 
various personal statements submitted by him; and the 
transcript of his testimony during a May 2004 hearing before 
a local DRO.

This additional evidence contains sufficient findings 
pertinent to this claim on at least the essential element of 
proof of a current disability, as to warrant reopening this 
claim.  As mentioned, the premise of the original denial was 
the absence of a current disability, and evidence suggesting 
a medical nexus to service -- so evidence of either criterion 
would be adequate to meet the standard of new and material 
evidence.  And the clinical records obtained from the 
Newington VA Medical Center (VAMC) indicate the veteran was 
initially diagnosed with prostate cancer in August 1994 and 
underwent a radical cystoprostatectomy at that time for 
treatment of the condition.  He also had a history of 
evaluation and treatment for a moderately enlarged prostate 
and elevated PSA levels.  More contemporaneous information, 
such as the January 2002 examination report, indicates he was 
status-post prostatectomy with one or more conditions 
believed to be likely residuals.  Hence, he now satisfies the 
requirement that he have proof of current disability, i.e., a 
medical diagnosis confirming he has (or at least has had) the 
condition claimed.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310)).  In the absence of proof of present 
disability there can be no  valid claim.").  

Since it was not established the veteran has (or ever had 
had) prostate cancer when the RO initially denied his claim 
in February 1978, the additional evidence since obtained 
confirming this is both new and material to this claim.  
See, e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).  
The readjudication of this claim on the merits, however, will 
be temporarily postponed pending the completion of the 
additional development directed in the remand below.


ORDER

The petition to reopen the claim for service connection for 
residuals of prostate cancer is granted, subject to the 
further development of the evidence concerning this claim on 
remand.


REMAND

With regard to the underlying claim for service connection 
for residuals of prostate cancer on the merits, and as well, 
for the remaining claimed disabilities presently under 
review, it is necessary that the veteran undergo 
comprehensive VA medical examinations pertaining to these 
claims to provide an informed foundation upon which to decide 
them.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record, if it is necessary to decide the claim).   

Concerning, first, the claimed residuals of prostate cancer, 
as mentioned in the foregoing discussion of the petition to 
reopen, there is current evidence of record of the condition 
claimed, including a August 1994 radical prostatectomy 
procedure following the diagnosis of prostate cancer.  As 
regarding possible residuals of prostate cancer, the recent 
outpatient reports from West Haven VAMC substantiate findings 
of urinary incontinence and erectile dysfunction (ED), which 
is consistent with the veteran's complaints of these 
conditions.  His January 2002 VA examination also indicated a 
diagnosis, in part, of ED considered secondary to radical 
prostatectomy.  The next criterion of a valid claim for 
service connection of medical relationship to service must 
also have been demonstrated to set forth a valid claim.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See, too, 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)

Concerning this necessary link between the condition claimed 
and the veteran's military service, while there was not a 
specific diagnosis of any prostate disorder while he was in 
service, in July 1991 (approximately three months after 
concluding his Persian Gulf War service) he was treated by VA 
physicians for benign prostatic hypertrophy (BPH) and pain 
and discomfort in the area of his prostate, and then received 
progressive treatment for continuing symptoms, including 
elevated PSA levels, until finally undergoing the 
prostatectomy in 1994.  Therefore, a medical opinion is 
required as to whether, based on this extended treatment 
history, his prostate cancer had any objective association 
with his second period of active duty service from October 
1990 to April 1991, and if not otherwise eventually shown to 
have had an actual initial onset therein.  Inasmuch as the 
prior January 2002 VA examination did not discuss the most 
likely etiology of the prostate cancer (and associated 
residual conditions), another examination should be arranged 
for this purpose.

On the additional claim for service connection for coronary 
artery disease,      status-post angioplasty, there is 
likewise further development needed to clarify     the origin 
of this condition, though as stated below, that inquiry may 
involve proceeding along the theory of entitlement of 
potential in-service aggravation of a pre-existing 
cardiovascular disorder, versus that of direct incurrence in 
service,      as initially alleged.  There is preliminary 
evidence of a current disability, in the diagnosis obtained 
upon the January 2002 medical examination of atherosclerotic 
coronary artery disease, clinically stable.  The veteran also 
underwent several angioplasties and stent placements in 
March, July and December 1997 by VA physicians.  He has also 
been followed continuously as early as December 1997     at 
West Haven VAMC for a history of coronary artery disease, and 
as of May 1993 at Newington VAMC for elevated cholesterol 
levels and hypertension as contributing conditions.  So the 
current diagnosis of claimed coronary artery disease is not 
at issue.   

As for the potential likelihood that there is a link between 
the coronary artery disease and the veteran's military 
service, however, there is some indication his cardiovascular 
condition claimed may have preceded his entrance into 
military service in October 1990 (he does not allege this 
condition has any association with his prior active service 
in the mid-to-late 1950s, or a subsequent qualifying period 
of reserve duty).  In the report of an October 1990 
evaluation as part of a cardiovascular risk screening, in 
conjunction with his entrance physical, it was indicated that 
the data furnished revealed one or more of the criteria for 
clearance to be elevated or normal, including elevated 
cholesterol.  As a result, he was not cleared for an Army 
physical fitness and testing program, and a consultation was 
recommended with a specialist in cardiology.  He was placed 
on a temporary profile that limited the extent of physical 
activity permitted.  

Consequently, there is reason to believe the veteran might 
have had coronary artery disease before beginning his period 
of service in the reserves in October 1990.  In accordance 
with VA law and regulations,  service connection still may be 
granted for a pre-existing condition if it was chronically 
aggravated during service beyond its natural progression.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In this particular 
case, if confirmed that coronary artery disease preceded 
service based upon the findings associated with his entrance 
examination, that would effectively rebut the presumption of 
soundness regarding his service (under 38 U.S.C.A. § 1111) -- 
meaning the determinative question would become whether his 
condition was substantially aggravated therein.  This would 
then warrant review of his SMRs, including the significance 
of the statements on his separation examination 
(not previously noted) of intermittent chest pain, reported 
orthostatic dizziness, and high blood pressure as to whether 
these corresponded to an increase in severity of his 
condition during service, that is, not otherwise due to its 
natural progression.

So the veteran should undergo further examination by a 
cardiovascular specialist   to determine, initially, whether 
coronary artery disease indeed pre-existed his military 
service, and then to address whether this claimed condition 
is etiologically related to his service under the appropriate 
theory of recovery -- i.e., if his condition preceded 
service, whether it was aggravated during service, and 
otherwise, if it did not, whether it was initially manifested 
during service.

The current record is likewise incomplete on the subject of 
the origin of the claimed           bilateral hearing loss 
and tinnitus disabilities.  A report of an October 2006 
VA audiological consultation indicates that puretone 
audiometric threshold testing at that time revealed mild to 
moderately severe sensorineural hearing loss,          with 
speech recognition scores of 88 percent (right ear) and 84 
percent (left ear).  The veteran then complained of having 
constant tinnitus in both ears.



With respect to the etiology of his hearing loss, the report 
of the veteran's military separation examination indicates a 
"borderline" result in audiometric testing for the left 
ear, of 35 decibels at the 6000 Hertz frequency.  He also 
alleges excessive noise exposure during his service in the 
Persian Gulf War, and consistent with his 
military occupational specialty (MOS) as a utility airplane 
repairman, as likely causes of both his hearing loss and 
tinnitus.  See e.g., Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992); Hensley v. Brown, 5 Vet. App. 155, 158 (1993)        
(even where there is an absence of confirmed hearing loss in 
service, a claimant may nonetheless establish entitlement to 
service connection for it on the basis of a  causal link 
between that condition and credible lay assertions of noise 
exposure in service).  Thus, another VA audiological 
examination is also needed to confirm the current existence 
of these claimed conditions, and to determine if they are 
objectively related to the veteran's military service -- 
including his assertions concerning the acoustic trauma he 
experienced, as well as documentation therein of             
the above-mentioned abnormality on his separation audiogram.  

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Schedule the veteran for appropriate 
VA medical examinations concerning his 
claims for service connection for 
residuals of prostate cancer and 
coronary artery disease.   

With respect to the initial examination 
to be conducted by a genitourinary 
specialist, it is requested that the 
examination provider offer an opinion 
as to whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) the veteran's incidence of 
prostate cancer (first formally 
diagnosed in 1994) was etiologically 
related to his military service (and 
specifically, his most recent period of 
service from October 1990 to April 
1991).  If this is found to have been 
the case, please then identify all 
current residuals of his 
prostate cancer, following his radical 
prostatectomy in August 1994.

As for the cardiology examiner, it is 
requested that the examination provider 
preliminarily express an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater 
probability) the veteran's diagnosed 
coronary artery disease pre-existed his 
October 1990 entrance into his most 
recent period of active service.  If 
this condition is found to have 
pre-existed service, the examiner 
should indicate whether it was 
chronically aggravated during service 
(i.e., a permanent increase in severity 
during service not due to the natural 
progression of the condition); and, if 
so, whether the aggravation led to the 
current disability.  If, on the other 
hand, the claimed coronary artery 
disease is deemed not to have 
pre-existed service, the examiner 
should indicate whether this condition 
nonetheless began during service and 
whether the veteran continues to have 
this disability (or residuals of the 
disease).

To facilitate responding to these 
questions posed,        the claims file 
must be made available for each 
examiner's review of the veteran's 
pertinent medical history, to include 
both a complete copy of this remand and 
the prior January 2002 VA examination 
report.  It is imperative that the 
questions posed in this remand be 
answered so VA has sufficient 
information to adjudicate the pending 
claims.

Each examiner should provide their 
respective findings in a completely 
legible examination report.   If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.

2.	Also schedule the veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, 
to determine the nature, severity, and 
etiology of any current bilateral 
hearing loss and tinnitus he may have.  
Conduct all diagnostic testing and 
evaluation needed to make these 
determinations. 

The examiner is then requested to 
indicate whether the veteran currently 
has bilateral hearing loss sufficient 
to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385, and 
further, whether he has tinnitus.  If 
either condition is present, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) the veteran's bilateral 
hearing loss and/or tinnitus 
is etiologically related to his 
military service --        based upon 
review of his service medical records               
for active duty service from October 
1990 to         April 1991, and any 
acoustic trauma that he reports he was 
exposed to during service, with 
consideration also of his occupational 
and recreational history prior to and 
since service.  The examiner should 
discuss the rationale for all opinions 
expressed.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  Also, in 
order to facilitate making these 
important determinations, the examiner 
should review the relevant medical 
history in the veteran's claims file, 
including a complete copy of this 
remand.  



3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

4.	Then readjudicate the claims for 
service connection for residuals of 
prostate cancer, coronary artery 
disease (status-post angioplasty), 
bilateral hearing loss and tinnitus, in 
light of the additional evidence 
obtained.  If these claims are not 
granted to the veteran's satisfaction, 
prepare a supplemental statement of the 
case (SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the file to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


